Exhibit 10.22


FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT


THIS FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
made and entered into as of December 16, 2017 (the “Effective Date”), by and
between PIPER JAFFRAY & CO., a Delaware corporation (“Borrower”) and U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”); has reference
to the following facts and circumstances (the “Preambles”):


A.    Borrower and Lender entered into the Amended and Restated Loan Agreement
dated as of December 28, 2012 (as amended, the “Agreement”; all capitalized
terms used and not otherwise defined in this Amendment shall have the respective
meanings ascribed to them in the Agreement as amended by this Amendment),
pursuant to which Borrower executed the Amended and Restated Revolving Credit
Note dated December 28, 2012, payable to the order of Lender in the original
principal amount of up to $250,000,000 (subsequently decreased to $200,000,000)
(as amended, the “Note”).


B.    The Agreement was previously amended as described in the First Amendment
to Amended and Restated Loan Agreement dated as of December 28, 2013, the Second
Amendment to Amended and Restated Loan Agreement dated as of December 19, 2014,
the Third Amendment to Amended and Restated Loan Agreement dated as of December
18, 2015 and the Fourth Amendment to Amended and Restated Loan Agreement dated
as of December 17, 2016.


C.    Borrower and Lender desire to further amend the Agreement in order to
extend the Termination Date until December 14, 2018, on the terms set forth
below.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:


1.    Preambles. The Preambles are true and correct, and, with the defined terms
set forth herein, are incorporated herein by this reference.


2.    Amendments to Agreement. As of the Effective Date, the Agreement is
amended as follows:


(a)    The definition of “Termination Date” in Section 1 of the Agreement IS
deleted and replaced with the following:


Termination Date shall mean the earlier of December 14, 2018, or the date on
which this Agreement is terminated pursuant to Section 12.


(b)    The reference to “December 17, 2016” in Exhibit C (Pricing and Fees) to
the Agreement is deleted and replaced with “December 16, 2017.”


3    References. All references in the other Credit Documents to “the Loan
Agreement” or “the Note” and any other references of similar import shall mean
the Agreement and the Note as amended by this Amendment.


4.    Full Force and Effect. Except to the extent specifically amended by this
Amendment, all of the terms, provisions, conditions, covenants, representations
and warranties contained in the Agreement shall be and remain in full force and
effect and the same are hereby ratified and confirmed.


5.    Continuing Security. The Agreement, as hereby amended, and the Note, are,
and shall continue to be, secured by the Collateral Pledge Agreement.


6.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Borrower and Lender and their respective successors and assigns,
except that Borrower may not assign, transfer or delegate any of its rights or
obligations under the Agreement as amended by this Amendment.


7.    Representations and Warranties. Borrower hereby represents and warrants to
Lender that:


(a)    the execution, delivery and performance by Borrower of this Amendment are
within the corporate powers of Borrower, have been duly authorized by all
necessary corporate action and require no action by or in respect of, consent of
or filing or recording with, any governmental or regulatory body,
instrumentality, authority, agency or official or any other person or entity;







--------------------------------------------------------------------------------




(b)    the execution, delivery and performance by Borrower of this Amendment do
not conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under or result in any violation of, the terms of
the Certificate of Incorporation or Bylaws of Borrower, any applicable law,
rule, regulation, order, writ, judgment or decree of any court or governmental
or regulatory body, instrumentality authority, agency or official or any
agreement, document or instrument to which Borrower is a party or by which
Borrower or any of its property or assets is bound or to which Borrower or any
of its property is subject;


(c)    this Amendment has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);


(d)    all of the representations and warranties made by Borrower in the
Agreement, the Note, the Collateral Pledge Agreement, and the other Credit
Documents are true and correct in all material respects on and as of the date of
this Amendment as if made on and as of the date of this Amendment;


(e)    Borrower is an “exempted borrower” (as defined in Section 221.2 of
Federal Reserve Board Regulation U) and Borrower acknowledges that Lender is
entering into this Agreement and the Other Agreements based on Lender’s good
faith determination that Borrower is an “exempted borrower”; and


(f)    as of the date of this Amendment, Borrower is in compliance with all
provisions of the Agreement, the Note, the Collateral Pledge Agreement, and the
other Credit Documents.


8.    Inconsistency. In the event of any inconsistency or conflict between this
Amendment and the Agreement, the terms, provisions and conditions contained in
this Amendment shall govern and control.


9.    Governing Law. This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of Minnesota (without
reference to conflict of law principles) but giving effect to Federal laws
applicable to national banks.


10.    Electronic Imaging. Borrower hereby acknowledges the receipt of a copy of
the Agreement, the Note, the Collateral Pledge Agreement, this Amendment and all
other Advance Documents. Lender may, on behalf of Borrower, create a microfilm
or optical disk or other electronic image of any or all of the Credit Documents.
Lender may store the electronic image of any Credit Document in its electronic
form and then destroy the paper original as part of Lender’s normal business
practices, with the electronic image deemed to be an original.


11.    Conditions. Notwithstanding any provision contained in this Amendment to
the contrary, this Amendment shall not be effective unless and until Lender
shall have received:


(a)    this Amendment and the 2017 Pricing Letter, duly executed by Borrower;


(b)    a Certificate of Secretary (with Resolutions), certified by the Secretary
of Borrower;


(c)    a certificate of good standing for Borrower issued by the Delaware
Secretary of State (or other evidence of good standing acceptable to Lender);
and


(d)    such other documents and information as reasonably required by Lender.


Borrower and Lender executed this Amendment as of the Effective Date.








[SIGNATURES ON FOLLOWING PAGE]





--------------------------------------------------------------------------------




SIGNATURE PAGE-
FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT






Borrower:
                        
PIPER JAFFRAY & CO.


By: /s/ Debbra L. Schoneman         
Name: Debbra L. Schoneman
Title: Chief Financial Officer




By: /s/ Timothy L.
Carter                                                    Name: Timothy L.
Carter
Title: Treasurer


    






Lender:


U.S. BANK NATIONAL ASSOCIATION
    
By: /s/ Christopher M. Doering    
Name: Christopher M. Doering
Title: Senior Vice President









--------------------------------------------------------------------------------





[U.S. Bank Letterhead]








December 16, 2017






Piper Jaffray & Co.
800 Nicollet Mall, J09S04
Minneapolis, Minnesota 55402
Attention: Debbra L. Schoneman, President and Timothy L. Carter, Chief Financial
Officer


Re:    Amended and Restated Loan Agreement dated as of December 28, 2012,
executed by U.S. Bank National Association (“Lender”) and Piper Jaffray & Co.
(“Borrower”), as amended by the First Amendment to Amended and Restated Loan
Agreement dated as of December 28, 2013, the Second Amendment to Amended and
Restated Loan Agreement dated as of December 19, 2014, the Third Amendment to
Amended and Restated Loan Agreement dated as of December 18, 2015, the Fourth
Amendment to Amended and Restated Loan Agreement dated as of December 17, 2016
and Fifth Amendment to Amended and Restated Loan Agreement dated as of December
16, 2017 (as amended, the “Agreement”; all capitalized terms used and not
otherwise defined in this Amendment shall have the respective meanings ascribed
to them in the Agreement as amended by this letter agreement).


Dear Debbra and Tim:


This letter agreement is the Pricing Letter, as defined in the Agreement (and
amends, restates and replaces the Pricing Letter dated December 17, 2016). The
following terms are defined and incorporated into the Agreement by reference:


Applicable Margin shall mean 1.0%.


Commitment Fee. From and including the date of this Agreement to but excluding
the Termination Date, Borrower shall pay a nonrefundable commitment fee on the
unused portion of the Facility Amount (determined by subtracting the outstanding
principal amount of all Advances from the Facility Amount) at an annual rate of
0.20%. The commitment fee shall be (a) calculated on a daily basis, (b) payable
quarterly in arrears on the first day of each calendar quarter prior to the
Termination Date and on the Termination Date, and (c) calculated on an actual
day, 360‑day year basis.


Work Fee. Borrower shall pay Lender, in conjunction with the Fifth Amendment to
Loan Agreement dated as of December 16, 2017, a work fee in the amount of
$250,000.


Please indicate your acceptance of this Pricing Letter by signing in the space
indicated below and returning a copy of this letter to the undersigned.


Very Truly Yours,


U.S. BANK NATIONAL ASSOCIATION


By: /s/ Christopher M. Doering        
Name: Christopher M. Doering    
Title: Senior Vice President




[BORROWER’S SIGNATURES ON PAGE 2]





--------------------------------------------------------------------------------




Piper Jaffray & Co.
December 16, 2017
Page 2


Accepted and agreed to by Borrower as of December 16, 2017:


PIPER JAFFRAY & CO.


By: /s/ Debbra L. Schoneman        
Name: Debbra L. Schoneman
Title: Chief Financial Officer




By: /s/ Timothy L. Carter            
Name: Timothy L. Carter
Title: Treasurer









